DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election filed 11/20/19. Applicants election without traverse of Group I, claims 1-5, 10, 14-16, 26, 30, 34, 39, 42, 43, 51-53 and 60-63  in the reply filed on 11/20/19 is acknowledged. Applicants also elect L32A/R35A double mutation. Claims 1-5, 10, 13-16, 26, 30, 34, 39, 42, 43 and 51-53. However, the claims reading on L32A/R35A mutations are 1-2, 14, 15, 26, 30, 34, 39, 42, 43, 51, 52 and 53. In addition, the recited mutation provide reduced affinity to IFNAR2 receptor (NOT IFNAR1). Therefore, claims 3, 4, 5, 10, 16, 54, 60, 61, 62 and 63 remain withdrawn. The restriction requirement is made FINAL.                            
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 11/13/18 and 11/29/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5a. Claims 1-2, 14, 15, 26, 30, 34, 39, 42, 43, 51, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier et al., (USPGNo: 20140348789, 
Tavernier et al. is teaches fusion of modified α-helical bundle cytokine to a targeting moiety preferably an antibody generating a chimeric molecule (abstract). It discloses that a modified α-helical bundle cytokine, with a decreased affinity for the α-helical bundle cytokine receptor and a consequent decreased specific bioactivity, can be fused to a targeting moiety, wherein the bioactivity is restored toward the targeted cells, but not toward cells that are not targeted by the construct [0009]. Specifically, a targeting construct comprising: a modified .alpha.-helical bundle cytokine having a reduced affinity for the .alpha.-helical bundle cytokine receptor, wherein the modified .alpha.-helical bundle cytokine is a mutant interferon; and a targeting moiety, wherein the targeting moiety targets a marker expressed on an interferon receptor-expressing cell (see claim 21 of the reference). This construct has the advantage over the art of having less side effects, especially a lower systemic toxicity, while retaining the bioactivity against the target cells [0009]. It is disclosed that the targeting moiety is directed to cancer cells or immune cells [0013]. This meets the limitation of claims 34 and 51 (the intended use recited has no patentable weight). The targeting moiety is directed to a marker selected from the group consisting of Her2 and CD20 [0013]. Further multiple targeting moiety are disclosed. This meets the limitation of claim 42.The reference discloses that the antibodies can be single domain antibodies [0014]. In addition, it is disclosed that the targeting moiety (antibody) is a variable domain of camelid heavy chain antibodies [0014]. This meets the limitation of claim 39. Targeting 
Guyon et al teaches interferon-β of SEQ ID NO: 1 (p.157-161). The reference also discloses that amino acid at one or more positions may be modified (p.157, l.18-19)). Further, the reference discloses both L32A and R35A modifications (p.158, l.7-10). This meets partly the limitation of claims 1, 15, 26 and 43. Mutagenesis studies have identified regions on IFN-.beta. that interact with IFNAR1 and IFNAR2 receptor polypeptides that constitute the common receptor for Interferon Type I molecules (p.76, l.26-28). The AB loop and the E helix of IFN-.beta. constitute the regions interacting with IFNAR2 chain of the receptor (p.76, l.28-l29). This meets the limitation of claims 2 and 14. The B helix, C helix and D helix of IFN-.beta. constitute the regions interacting with the IFNAR1 chain of the receptor (p.76, l.29-31). These two regions that interact with the receptor define two continuous zones on IFN-.beta. that correspond to two opposite faces on the cytokine (p.l.31-32)  Fusion proteins containing a targeting agent and a modified IFN-.beta. protein also are provided (p.171, l.30- p.172, l.8). Fusion proteins are formed by linking in any order the modified IFN-.beta. and an agent, such 
Runkel et al. reference teaches uses the alanine mutagenesis to generate IFN-β mutants to study binding to IFNAR receptors. The reference discloses R27A and R35A of the AB loop (p. 2546, col. 1, para. 1). AB loop is defined to be the region between mutants AB1 and AB2 (p.2543, col. 2, para.1).The reference also discloses the presence of several solvent –exposed hydrophobic residues W22 and L32 at the IFNAR2 binding surface of IFN-β (p.2549, col. 2, para.2). The reference teaches that mutants A2, AB1, AB2 and E result in substantially reduced binding to the IFNAR2 receptor component of the receptor (p.2545, col. 2, para. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to make a chimeric(fusion) protein comprising a modified  interferon-β (SEQ ID NO: 1) that comprises at least L32A and R35A mutation (with respect SEQ ID NO: 1) to reduce affinity to IFNAR2 receptor and a targeting moiety (leptin or Her2) with or without a linker to make single polypeptide chain construct directed to tumour cell with a reasonable expectation of success by combining the teachings of Tavernier et al with that of Guyon et al.and Runkel et al. One would have been motivated to do so because a modified interferon-β that comprises mutations such as L32A and R35A would be expected to have a lower binding affinity for its receptors IFNAR2 (Runkel et al.), which combined with targeting moiety and targeted to cells expressing the receptor IFNAR increases the activity and because Tavernier et al reference teaches that the targeting moiety containing modified 
Conclusion
	6. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645